Opinion by
White, P. J.
§ 556. Jurisdiction acquired by joinder of several parties, where it would not be acquired by the separate •claim of either. E. W. Hamilton and three others obtained an injunction from the county judge of Smith county, to restrain Wilkerson, tax collector, from collecting from them taxes amounting in the aggregate to the sum of $230.31. The individual taxes of neither of the plaintiffs amounted to a larger sum than $83.81. Subsequently to the issuance of the writ of injunction, several other parties, similarly situated with regard to their taxes, came in and made themselves parties, and, having adopted the plaintiffs’ pleadings, prayed that they have the benefit of the judgment rendered. The individual tax of neither of these subsequent parties amounted to as much as the sum of $100. Defendant Wilkerson moved to dissolve the injunction, upon the ground that the county court had no jurisdiction, the amount of the individual tax of each of the plaintiffs being less than $200, and that one or more individuals, by joining their causes of action, could not give jurisdiction where neither had a cause of action sufficient for that purpose. This motion was sustained, the injunction dissolved and the cause dismissed. Held error. That such joinder may be successfully maintained was expressly recognized and held by our supreme court in Girardin et al. v. Dean, 49 Tex. 243.
Eeversed and remanded.